Title: Thomas Jefferson to Thomas Cooper, 13 March 1820
From: Jefferson, Thomas
To: Cooper, Thomas


					
						Dear Sir
						
							Monticello
							Mar. 13. 20.
						
					
					Your letter of the 1st came to hand the last night. 4 days before that, to wit on the 8th I had addressed one to you; in which however I had committed an error which I must correct in the first place. it was in naming 1500 instead of 750.D. this lapse of memory occurred to me after despatching mine. on turning to yours of Oct. 25. 19. I found that the proposition made in that and acceded to by the visitors was that 750.D. should be remitted you on the 1st of May 1820. and 750.D. on the 1st day of Jan. 1821.
					On the 10th I recieved, in a letter of the 4th from mr Vaughan, your draught for 750.D. and yesterday morning I answered him, correcting the error of the 1500. and informing him that the 750.D. would be certainly paid in the 2d week of April, and most probably a good part of it in the course of this month. on this subject therefore you may rest assured.   With respect to mr Rice’s squib, the subject of your’s of the 1st I must explain to you the state of religious parties with us. about ⅓ of our state is Baptist, ⅓ Methodist, and of the remaining third two parts may be Presbyterian and one part Anglican. the Baptists are sound republicans and zealous supporters of their government. the Methodists are republican mostly, satisfied with their governmt medling with nothing but the concerns of their own calling, and opposing nothing. these two sects are entirely friendly to our university. the anglicans are the same. the Presbyterian clergy alone (not their followers) remain bitterly federal and malcontent with their government. they are violent, ambitious of power, and intolerant in politics as in religion and want nothing but licence from the laws to kindle again the fires of their leader John Knox, and to give us a 2d blast from his trumpet. having a little more monkish learning than the clergy of other sects, they are jealous of the general diffusion of science, and therefore hostile to our Seminary, lest it should qualify their Antagonists of the other sects to meet them in equal combat. not daring to attack the institution with the avowal of their real motives, they peck at you, at me, and every feather they can spy out. but in this they have no weight, even with their own followers. excepting a few old men among them who may still be federal & Anglomen, their main body are good citizens, friends to their government, anxious for education, and therefore friendly to the University. the snarle  of mr Rice issues from the spirit of his priesthood; having himself as much candor as his gown will tolerate. a dozen or two fanatics or bigots of his sect in this state may read his Evangelical magazine: but he could not more effectually have hidden his diatribe than by consigning it to that deposit. I had never seen it till I read it in your letter; nor heard of it till a day or two before. it was timed to affect the proposition in favor of the University then before the University legislature, but scarcely known probably to a single member, from the obscurity of the vehicle. the shaft being shot, and the occasion past away, we shall probably hear no more about it from him.   this Priesthood, and the natural jealousy of Wm & Mary constitute the opposition to the University, and to those connected with it. be assured it merits from none of them a moment’s consideration. so far as respects the clerical opposition, to notice it might raise it from darkness into light. let it alone, and it dies of itself. there is no state in the union, I presume, where such an institution would not meet with some enemies: no where with fewer than in this, nor a neighborhood more above illiberalities than that in which you will be placed. your value to this institution is well understood in this state and neighborhood. your friends here will have nothing to encounter on your behalf nor do they entertain any fear of encounter; and we hope you will not permit this ebullition of ill temper from a disappointed & malignant order of men to cloud your apprehensions for a single moment.
					These are candidly my views of the character of this petty opposition founded on long familiarity with the character of my country men. be of good heart therefore: cura ut valeas, et tibi persuade tuum me proprié esse.
					
						
							Th: Jefferson
						
					
				